Citation Nr: 0730414	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and August 1950 to February 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The issue of entitlement to a rating in excess of 10 percent 
for duodenal ulcer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ear hearing loss has been linked to noise 
exposure in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007);  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Review of the service medical records is negative for 
complaint of or diagnosis of impaired hearing.  Whispered 
voice testing at time of separation examination in 1952 was 
15/15 and the ears were described as normal at time of post 
service exam in 1952.  

The veteran's service personnel records reflect that the 
veteran was a baker during his first period of military 
service.  He alleges, however, that he was exposed to noise 
exposure during service.  Specifically, he asserts that he 
engaged in combat while onboard the U.S.S. DYSON.  His battle 
station was near the main battery.  He loaded the 5 inch gun.  
(Also of record is a statement from a fellow serviceman 
attesting to the veteran's noise exposure during service.)  
At the hearing, the veteran related no significant post 
service noise exposure.  He had used a jackhammer on occasion 
and been exposed to the normal noises that occurred in his 
work as a carpenter.  

The service personnel records reflect that the U.S.S. DYSON 
was engaged in combat situations during the veteran's first 
period of service.  

On VA audiological evaluation in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
35
45
LEFT
25
25
35
30
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran had a positive history of 
inservice noise exposure.  The examiner's impression was of a 
normal sloping to moderate sensorineural hearing loss in the 
right ear and a normal sloping to severe sensorineural 
hearing loss in the left ear.  

The veteran asserts that service connection is warranted for 
a hearing loss disability of the left ear.  He argues that 
current hearing loss resulted from inservice noise exposure.  

The first question for consideration in evaluating a 
nonpresumptive direct service connection claim is whether the 
competent evidence demonstrates a current disability.  The 
Board notes that the April 2002 VA audiology examination 
establishes that the veteran has a current left ear hearing 
loss disability for VA purposes per 38 C.F.R. § 3.385.  Based 
on this evidence, the first element of a service connection 
claim is therefore satisfied.

It is also conceded that the veteran was exposed to acoustic 
trauma in service.  As related above, the veteran has 
asserted such acoustic trauma.  As such, the Board finds that 
the veteran's contention that he was exposed to noise 
exposure during service is consistent with the circumstances 
of his military service onboard the U.S.S. DYSON.  
38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2007) (stating that 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
service record, the official history of each organization in 
which the veteran served, the veteran's service medical 
records, and all pertinent medical and lay evidence).  

Based on the foregoing, the Board finds that there has been 
no demonstration by competent clinical evidence that the 
veteran's current left ear hearing loss disability may be 
dissociated from inservice noise exposure.  Thus, the Board 
finds that the evidence is at least in equipoise.  
Accordingly, with resolution of doubt in the veteran's favor, 
the evidence supports a grant of service connection for left 
ear hearing loss disability.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

It is contended that a rating in excess of 10 percent is 
warranted for service-connected duodenal ulcer.  

The record reflects that the last comprehensive 
gastrointestinal examination was conducted by VA in 2002.  At 
that time, the veteran was seen for dark, tarry stools and 
bleeding.  His past medical history included ulcer disease 
and hemorrhoids.  The veteran said that he continued to have 
epigastric pain.  He was on a proton pump inhibitor for his 
ulcer disease.  Upper gastrointestinal series was normal.  

At the time of a VA personal hearing in March 2004, the 
veteran testified that he took numerous medications for his 
gastrointestinal complaints.  He expressed reluctance 
regarding undergoing additional VA examination to determine 
the severity of his condition.  

Subsequent to the veteran's testimony at the March 2004 
hearing, the RO assigned a 10 percent rating for the 
veteran's duodenal ulcer.  

When the veteran underwent VA examination in March 2005 
regarding his sinuses, it was noted that the veteran had been 
seen in mid 2004 for abdominal discomfort thought to be 
related to taking more steroids than he was supposed to for 
his sinus condition.  The diagnosis was gastritis secondary 
to prednisone use.  He was treated with Zantac and Maalox 
with relief.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

It is concluded by the Board that a contemporaneous 
examination of the veteran's duodenal ulcer condition is 
necessary before determining whether an increased rating is 
warranted.  A determination of the severity of the residuals 
of the service-connected duodenal ulcer is especially 
important in this particular instance because the veteran 
also has significant hemorrhoidal condition that is not 
service-connected - symptoms of which cannot be used as 
grounds for increasing the rating for his duodenal ulcer.  
Note: The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
Id.  Esteban v. Brown, 6 Vet. App. (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his duodenal ulcer, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Then the veteran should be scheduled 
for a VA digestive examination to 
ascertain the current severity and 
manifestations of his service-connected 
duodenal ulcer.  Conduct all testing and 
evaluation needed to make this 
determination.

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
duodenal ulcer, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities, to 
include hemorrhoids.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

4.  The RO must inform the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


